117 U.S. 199 (1886)
JOHNSON
v.
KEITH & Another.
Supreme Court of United States.
Submitted March 2, 1886.
Decided March 8, 1886.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
Mr. F.M. Cockrell for the motion.
No one opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is granted. A judgment of reversal, accompanied by an order remanding the cause for a retrial, is not a final judgment for the purposes of a writ of error to this court. Houston v. Moore, 3 Wheat. 433; Bostwick v. Brinkerhoff, 106 U.S. 4, and cases there cited.
Motion granted.